Case 6:19-cv-00828-GKS-EJK Document 24 Filed 09/24/20 Page 1 of 2 PagelD 973

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA

 

ORLANDO DIVISION

KIM DARNELIE MACK,

Plaintiff,
v. Case No: 6:19-cv-828-Orl-18EJK
COMMISSIONER OF SOCIAL
SECURITY,

Defendant.

ORDER

THIS CAUSE comes for consideration on Plaintiff Kim Darnelie Mack’s (‘Plaintiff’)
appeal from a final decision of the Commissioner of the Social Security Administration (the
“Commissioner”) denying her application for disability insurance benefits (“DIBs”) after
proceedings before an Administrative Law Judge (“ALJ”).! On August 11, 2020, the United States
Magistrate Judge issued a Report and Recommendation (the “Report and Recommendation”)
recommending that the Commissioner’s final decision be affirmed (Doc. 21), to which Plaintiff
filed objections (Doc. 22) and the Commissioner filed a response (Doc. 23).

The ALJ’s findings are supported by substantial evidence, and the ALJ applied the proper
legal analysis to Plaintiff's disability claims. After de novo review of the portions of the Report
and Recommendation (Doc. 21) to which Plaintiff objects, it is hereby ORDERED and

ADJUDGED as follows:

 

1 The Commissioner filed a certified copy of the record before the Social Security Administration. (See Doc. 14.)
Case 6:19-cv-00828-GKS-EJK Document 24 Filed 09/24/20 Page 2 of 2 PagelD 974

1. United States Magistrate Judge Embry J. Kidd’s Report and Recommendation (Doc. 21)
is APPROVED and ADOPTED and is made part of this Order for all purposes, including
appellate review.

2. The Commissioner’s final decision in this case is AFFIRMED under sentence four of
42 U.S.C. § 405(g). The Clerk of the Court is directed to ENTER JUDGMENT accordingly and

CLOSE the case.

DONE and ORDERED at Orlando, Floridg}\ this 4 p day of September, 2020.

G. KENDALL SHARP
SENIOR UNITED STATES DISTRICT JUDGE
Copies to:

Counsel of Record
